Exhibit 10.1

EXECUTION VERSION

PURCHASE AGREEMENT

PURCHASE AGREEMENT, dated as of November 17, 2016 (this “Agreement”), between
KCG Holdings, Inc., a Delaware corporation (“KCG”), and GA-GTCO Interholdco,
LLC, a Delaware limited liability company (“GA-GTCO”).

RECITALS:

WHEREAS, GA-GTCO is the sole owner and holder of (i) 18,709,027 shares of
Class A common stock, par value $0.01 per share, of KCG (“KCG Common Stock”) and
(ii) warrants to purchase 8,094,683 shares of KCG Common Stock, (“KCG
Warrants”), consisting of (a) 2,698,228 Class A Warrants, (b) 2,698,228 Class B
Warrants and (c) 2,698,227 Class C Warrants;

WHEREAS, such KCG Warrants are subject to the terms of the Warrant Agreement,
dated as of July 1, 2013 (the “Warrant Agreement”), between KCG and
Computershare Shareowner Services LLC, as warrant agent (the “Warrant Agent”,
and in its capacity as transfer agent for KCG Common Stock, the “Transfer
Agent”);

WHEREAS, Section 1.21 of the Warrant Agreement provides that KCG shall have the
right to purchase KCG Warrants at such times, in such manner and for such
consideration as it and the applicable KCG Warrant holder may deem appropriate;

WHEREAS, GA-GTCO desires to sell, and KCG desires to purchase, the shares of KCG
Common Stock and KCG Warrants, in each case upon the terms and conditions of
this Agreement;

WHEREAS, KCG Strategic Holdings LLC, a Delaware limited liability company and
wholly owned subsidiary of KCG (“KSH”), is the sole owner and holder of
8,909,747 shares of common stock, par value $0.01 per share (“Bats Common
Stock”), of Bats Global Markets, Inc., a Delaware corporation (“Bats”),
(i) 8,822,495 of which are subject to a lock-up pursuant to the letter (the
“Lock-Up Letter”) executed by KSH on April 14, 2016 and delivered to Morgan
Stanley & Co. LLC and Citigroup Global Markets, Inc., and (ii) 87,252 of which
are no longer subject to the Lock-Up Letter; and

WHEREAS, KCG desires that KSH sell, and GA-GTCO desires to purchase, the shares
of Bats Common Stock, in each case upon the terms and conditions of this
Agreement.

NOW THEREFORE, the parties hereby agree as follows:

AGREEMENT:

Section 1. Purchase and Sale.

(a) Subject to the terms and conditions of this Agreement, GA-GTCO hereby agrees
to sell, convey, transfer and deliver to KCG, and KCG hereby agrees to purchase
from GA-GTCO, (i) 18,709,027 shares of KCG Common Stock (the “Transferred KCG
Shares”) for

 

-1-



--------------------------------------------------------------------------------

an aggregate purchase price of $255,004,038.01 and (ii) 8,094,683 KCG Warrants,
consisting of (A) 2,698,228 Class A Warrants, (B) 2,698,228 Class B Warrants and
(B) 2,698,227 Class C Warrants (the “Transferred KCG Warrants”) for an aggregate
purchase price of $22,000,000, allocated $7,333,334.24 to the Class A Warrants,
$7,333,334.24 to the Class B Warrants and $7,333,331.52 to the Class C Warrants.

(b) Subject to the terms and conditions of this Agreement, KCG hereby agrees to
cause KSH to sell, convey, transfer and deliver to GA-GTCO, and GA-GTCO hereby
agrees to purchase from KSH, (i) 8,202,124 shares of Bats Common Stock in
respect of the Transferred KCG Shares and (ii) 707,623 shares of Bats Common
Stock in respect of the Transferred KCG Warrants, allocated 235,875 shares of
Bats Common Stock in respect of the Class A Warrants, 235,875 shares of Bats
Common Stock in respect of the Class B Warrants and 235,873 shares of Bats
Common Stock in respect of the Class C Warrants.

Section 2. Closing. The purchases and sales of the securities described in
Section 1 of this Agreement shall be consummated as follows:

(a) As soon as reasonably practicable after the date hereof, but in no event
earlier than 5:00 p.m. New York time on November 18, 2016 (the “Initial Closing
Date”):

(i) KCG shall cause the transfer of 8,815,536 shares of Bats Common Stock in
book-entry form to GA-GTCO (the “Initial Closing Bats Shares”), which shall
consist of (A) 8,202,124 shares of Bats Common Stock in respect of the
Transferred KCG Shares and (B) 613,412 shares of Bats Common Stock in respect of
the Initial Closing Warrants (as defined below), allocated 204,471 shares of
Bats Common Stock in respect of the Class A Warrants, 204,471 shares of Bats
Common Stock in respect of the Class B Warrants and 204,470 shares of Bats
Common Stock in respect of the Class C Warrants;

(ii) GA-GTCO shall execute and deliver to Morgan Stanley & Co. LLC and Citigroup
Global Markets, Inc. a lock-up letter, substantially in the form attached as
Annex A hereto (the “GA-GTCO Lock-Up Letter”), with respect to the 8,822,495
shares of Bats Common Stock to be transferred to GA-GTCO pursuant to this
Agreement that are subject to the Lock-Up Letter;

(iii) GA-GTCO shall execute and deliver to Bats an instrument of adherence,
substantially in the form attached as Annex B hereto, to the Investor Rights
Agreement, dated as of January 31, 2014, by and among Bats, KSH and the other
Bats stockholders party thereto (the “Investor Rights Agreement”), and KCG shall
cause such instrument of adherence to be acknowledged, accepted and agreed by
Bats;

(iv) Pursuant to the Investor Rights Agreement, KSH shall give Bats written
notice of the name and address of GA-GTCO and the number and type of Bats Common
Stock being transferred to GA-GTCO; and

(v) The purchase price in respect of the Initial Closing Bats Shares shall
become payable simultaneously with the receipt by GA-GTCO of such shares. Such
purchase price shall be offset by the purchase price payable by KCG to GA-GTCO
in respect of the Transferred KCG Shares and Initial Closing Warrants
transferred on the Initial Closing Date pursuant to Section 2(b) and
accordingly, no cash will be payable by either KCG or GA-GTCO on the Initial
Closing Date.

 

-2-



--------------------------------------------------------------------------------

(b) Following the transfer of Initial Closing Bats Shares pursuant to
Section 2(a), on the Initial Closing Date:

(i) GA-GTCO shall deliver to the Transfer Agent the certificates evidencing the
Transferred KCG Shares, duly endorsed for transfer to KCG’s order or accompanied
by stock powers or other appropriate instruments of transfer duly executed to
KCG’s order and, to the extent required by the Transfer Agent, guaranteed by a
member of a recognized guarantee medallion program at a guarantee level
satisfactory to the Warrant Agent;

(ii) GA-GTCO shall deliver to the Warrant Agent the certificates (the “Warrant
Certificates”) evidencing 7,016,979 KCG Warrants, consisting of (A) 2,338,997
Class A Warrants, (B) 2,338,997 Class B Warrants and (C) 2,338,985 Class C
Warrants (the “Initial Closing Warrants”), accompanied by stock powers or other
appropriate instruments of transfer duly executed to KCG’s order and, to the
extent required by the Warrant Agent, guaranteed by a member of a recognized
guarantee medallion program at a guarantee level satisfactory to the Warrant
Agent;

(iii) KCG shall instruct the Warrant Agent to deliver to GA-GTCO certificates
evidencing any KCG Warrants represented by the Warrant Certificates that do not
constitute Initial Closing Warrants; and

(iv) The purchase price in respect of the Transferred KCG Shares and the Initial
Closing Warrants shall become payable simultaneously with the receipt by KCG of
such shares and warrants. Such purchase price shall be offset by the purchase
price payable to GA-GTCO in respect of the Initial Closing Bats Shares
transferred on the Initial Closing Date pursuant to Section 2(a) and
accordingly, no cash will be payable by either KCG or GA-GTCO on the Initial
Closing Date.

(c) On January 3, 2017, or such later date upon which KCG and GA-GTCO may agree
(the “Subsequent Closing Date”), subject to the satisfaction or waiver of the
conditions set forth in Section 6 of this Agreement:

(i) GA-GTCO shall deliver to the Warrant Agent the certificates evidencing
1,077,704 KCG Warrants, consisting of (A) 359,231 Class A Warrants, (B) 359,231
Class B Warrants and (C) 359,242 Class C Warrants (the “Subsequent Closing
Warrants”), accompanied by stock powers or other appropriate instruments of
transfer duly executed to KCG’s order and, to the extent required by the Warrant
Agent, guaranteed by a member of a recognized guarantee medallion program at a
guarantee level satisfactory to the Warrant Agent;

 

-3-



--------------------------------------------------------------------------------

(ii) KCG shall cause the transfer of 47,716 shares of Bats Common Stock, in
book-entry form to GA-GTCO (the “Subsequent Closing Bats Shares”) in respect of
the Subsequent Closing Warrants, which is equal to 94,211 shares of Bats Common
Stock, less 46,495 shares of Bats Common Stock payable by GA-GTCO to KCG in
respect of certain fees related to the transactions contemplated by this
Agreement, such Subsequent Closing Bats Shares allocated 15,905 shares of Bats
Common Stock in respect of the Class A Warrants, 15,906 shares of Bats Common
Stock in respect of the Class B Warrants and 15,905 shares of Bats Common Stock
in respect of the Class C Warrants; and

(iii) The purchase price in respect of the Subsequent Closing Warrants shall
become payable simultaneously with the receipt by KCG of such warrants, and the
purchase price in respect of the Subsequent Closing Bats Shares shall become
payable simultaneously with the receipt by Bats of such shares. Each such
purchase price shall be offset against the other, and accordingly, no cash will
be payable by either KCG or GA-GTCO on the Subsequent Closing Date.

Section 3. Representations and Warranties of KCG. KCG hereby represents and
warrants to GA-GTCO as of the date hereof, as of the Initial Closing Date and as
of the Subsequent Closing Date as follows:

(a) Due Organization. KCG is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware. KCG has all requisite
power and authority to carry on its business as and where it is now being
conducted and to own, lease and operate its properties and assets and is duly
qualified and in good standing (to the extent applicable) in each jurisdiction
where the ownership or operation of its assets or the conduct of its business
requires such qualification.

(b) Capacity; Execution and Delivery, Etc. KCG, having full legal capacity to do
so, has duly executed and delivered this Agreement and this Agreement
constitutes the legal, valid and binding obligation of KCG, enforceable against
KCG in accordance with its terms. Neither the execution or delivery of this
Agreement by KCG, nor the fulfillment of or compliance with the terms and
provisions of this Agreement by KCG, will violate or conflict with the
organizational documents of KCG, the terms of any material agreement,
instrument, judgment, decree or statute to which KCG or any of its subsidiaries
is subject or any applicable law. No consents or approvals of, or filings or
registrations with, any governmental entity are necessary on the part of KCG or
any of its subsidiaries in connection with the execution and delivery by KCG of
this Agreement or the consummation by KCG of the transactions contemplated
hereby.

(c) Title to Securities. KSH, a wholly owned subsidiary of KCG, is the legal and
record owner of the shares of Bats Common Stock being sold by KCG hereunder, and
has good title thereto, free and clear of any claim, lien, pledge, option,
charge, security interest or encumbrance of any nature whatsoever, including
without limitation any agreements restricting the transferability of such shares
of Bats Common Stock (other than the Lock-Up Letter) but excluding any
securities law legend appearing on such shares of Bats Common Stock
(collectively, “Bats Encumbrances”), and will transfer such good title to
GA-GTCO, free and clear of any Bats Encumbrance.

 

-4-



--------------------------------------------------------------------------------

(d) Adequate Surplus. KCG has adequate surplus capital or other available funds
to effect the purchase of the Transferred KCG Shares in accordance with the
terms and conditions of this Agreement.

(e) Indenture. On January 1, 2017, pursuant to Section 4.07(b)(5) of the
indenture, dated as of March 13, 2015 (the “Indenture”), among KCG, the
guarantors party thereto and The Bank of New York Mellon, KCG will have an
additional $15,000,000 of capacity (the “Additional Capacity”) to purchase
shares of KCG Common Stock and KCG Warrants.

Section 4. Representations of GA-GTCO. GA-GTCO hereby represents and warrants to
KCG as of the date hereof, as of the Initial Closing Date and as of the
Subsequent Closing Date as follows:

(a) Due Organization. GA-GTCO is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
GA-GTCO has all requisite power and authority to carry on its business as and
where it is now being conducted and to own, lease and operate its properties and
assets and is duly qualified and in good standing (to the extent applicable) in
each jurisdiction where the ownership or operation of its assets or the conduct
of its business requires such qualification.

(b) Capacity; Execution and Delivery, Etc. GA-GTCO, having full legal capacity
to do so, has duly executed and delivered this Agreement and this Agreement
constitutes the legal, valid and binding obligation of GA-GTCO enforceable
against GA-GTCO in accordance with its terms. Neither the execution or delivery
of this Agreement by GA-GTCO, nor the fulfillment of or compliance with the
terms and provisions of this Agreement by GA-GTCO, will violate or conflict with
the organizational documents of GA-GTCO, the terms of any material agreement,
instrument, judgment, decree or statute to which GA-GTCO is subject or any
applicable law. No consents or approvals of, or filings or registrations with,
any governmental entity are necessary on the part of GA-GTCO or any of its
subsidiaries in connection with the execution and delivery by GA-GTCO of this
Agreement or the consummation by GA-GTCO of the transactions contemplated
hereby.

(c) Title to Securities. GA-GTCO is the legal and record owner of the
Transferred KCG Shares and Transferred KCG Warrants being sold by GA-GTCO
hereunder, and has good title thereto, free and clear of any claim, lien,
pledge, option, charge, security interest or encumbrance of any nature
whatsoever, including without limitation any agreements restricting the
transferability of such Transferred KCG Shares and Transferred KCG Warrants
(other than the Warrant Agreement) but excluding any securities law legend
appearing on such Transferred KCG Shares or Transferred KCG Warrants
(collectively, “KCG Encumbrances”), and will transfer such good title to KCG,
free and clear of any KCG Encumbrance.

(d) Investment Intention. GA-GTCO represents that (i) it is acquiring shares of
Bats Common Stock pursuant to this Agreement pursuant to an exemption from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), for its own account solely for investment with no present intention or
plan to distribute such shares of Bats Common Stock to any person nor with a
view to or for sale in connection with any distribution thereof, and (ii) it

 

-5-



--------------------------------------------------------------------------------

will not sell or otherwise dispose of the shares of Bats Common Stock acquired
pursuant to this Agreement, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws. GA-GTCO, by reason of its knowledge and experience
in financial and business matters in general and investments in particular, is
capable of evaluating the risks and merits of acquiring shares of Bats Common
Stock and of making an informed investment decision. GA-GTCO is relying on its
own business judgment and knowledge concerning the business, financial condition
and prospects of Bats, and the advice of GA-GTCO’s own counsel, tax advisors and
other advisors, in making the decision to acquire the shares of Bats Common
Stock. GA-GTCO has not relied on KCG, any of its subsidiaries or any of their
respective officers, directors, employees, advisors or consultants in making any
investment decision with respect to the shares of Bats Common Stock acquired by
GA-GTCO pursuant to this Agreement. GA-GTCO is an “accredited investor” as such
term is defined in Rule 501 promulgated under the Securities Act.

(e) Economic Risk. GA-GTCO is able to bear the economic risk of this investment
for an indefinite period of time, including the risk of a complete loss of
GA-GTCO’s investment in the Bats Common Stock.

(f) Subsequent Transfer. GA-GTCO acknowledges (i) that the Bats Common Stock
that GA-GTCO acquires pursuant to this Agreement is being sold in a transaction
that is not registered under the Securities Act or any applicable state
securities laws and, therefore, cannot be sold unless subsequently registered
under the Securities Act or any applicable state securities laws or an exemption
from such registration is available, (ii) that such shares of Bats Common Stock
are “restricted securities” and (iii) that transfers of such shares of Bats
Common Stock will be restricted by the GA-GTCO Lock-Up Letter and may be
restricted by applicable securities laws.

(g) Reliance on Exemptions. GA-GTCO understands that the shares of Bats Common
Stock that GA-GTCO acquires pursuant to this Agreement are being offered and
sold to GA-GTCO in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and regulations
and that KCG is relying upon the truth and accuracy of, and GA-GTCO’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of GA-GTCO set forth herein in order to determine the
availability of such exemptions and the eligibility of GA-GTCO to acquire the
shares of Bats Common Stock being sold to GA-GTCO pursuant to this Agreement.

Section 5. Indenture. KCG shall not, and shall cause its subsidiaries not to,
use any Additional Capacity to repurchase any equity security of KCG prior to
the Subsequent Closing Date or take any other action (including amending the
Indenture) if any such repurchase or action would cause the inability of the
condition set forth in Section 6(a)(iii) to be satisfied on the Subsequent
Closing Date.

 

-6-



--------------------------------------------------------------------------------

Section 6. Conditions to the Subsequent Closing.

(a) Conditions to Obligations of KCG. The obligations of KCG to effect the
purchase of Subsequent Closing Warrants and the sale of Subsequent Closing Bats
Shares shall be subject to the satisfaction, or waiver by KCG, at or prior to
the Subsequent Closing Date, of the following conditions:

(i) Representations and Warranties of GA-GTCO. The representations and
warranties of GA-GTCO set forth in Section 4 of this Agreement shall be true and
correct as of the date of this Agreement and as of the Subsequent Closing Date
(except that the representations and warranties set forth in Section 4(c) shall
be true and correct as of the Subsequent Closing Date only with respect to the
Subsequent Closing Warrants).

(ii) No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other legal restraint
or prohibition preventing the consummation of the purchase by KCG of Subsequent
Closing Warrants or the sale by KCG of Subsequent Closing Bats Shares shall be
in effect. No statute, rule, regulation, order, injunction or decree shall have
been enacted, entered, promulgated or enforced by any governmental entity which
prohibits or makes illegal consummation of the purchase by KCG of Subsequent
Closing Warrants or the sale by KCG of Subsequent Closing Bats Shares.

(iii) Indenture. The purchase of Subsequent Closing Warrants shall not be
prohibited by Section 4.07 of the Indenture.

(b) Conditions to Obligations of GA-GTCO. The obligations of GA-GTCO to effect
the sale of Subsequent Closing Warrants and the purchase of Subsequent Closing
Bats Shares shall be subject to the satisfaction, or waiver by GA-GTCO, at or
prior to the Subsequent Closing Date, of the following conditions:

(i) Representations and Warranties of KCG. The representations and warranties of
KCG set forth in Section 3 of this Agreement shall be true and correct as of the
date of this Agreement and as of the Subsequent Closing Date (except that the
representations and warranties set forth in Section 3(c) shall be true and
correct as of the Subsequent Closing Date only with respect to the Subsequent
Closing Bats Shares).

(ii) No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other legal restraint
or prohibition preventing the consummation of the sale by GA-GTCO of Subsequent
Closing Warrants or the purchase by GA-GTCO of Subsequent Closing Bats Shares
shall be in effect. No statute, rule, regulation, order, injunction or decree
shall have been enacted, entered, promulgated or enforced by any governmental
entity which prohibits or makes illegal consummation of the sale by GA-GTCO of
Subsequent Closing Warrants or the purchase by GA-GTCO of Subsequent Closing
Bats Shares.

Section 7. Miscellaneous.

(a) Expenses. Each party will be liable for its own costs and expenses incurred
in connection with the negotiation, preparation, execution or performance of
this Agreement.

 

-7-



--------------------------------------------------------------------------------

(b) Assignability. Neither this Agreement nor any right or obligation hereunder
shall be assigned, delegated or otherwise transferred (whether voluntarily, by
operation of law, by merger, or otherwise) by any party hereto, without the
prior written consent of the other party hereto. Any attempted assignment,
delegation or transfer in violation of this Section 7(b) shall be void and of no
force or effect.

(c) No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

(d) Governing Law; Submission to Jurisdiction. This Agreement and all matters
arising in connection with this Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York without
reference to its choice of law provisions. ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE STATE OF NEW
YORK AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(e) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6(e).

 

-8-



--------------------------------------------------------------------------------

(f) Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties hereto with respect to the subject matter hereof
and may be amended only by a written instrument duly signed by each party
hereto.

(g) Severability. The invalidity of any term or terms of this Agreement will not
affect any other term of this Agreement, which will remain in full force and
effect.

(h) Headings. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all such counterparts will
together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile, email or other electronic means and
will be deemed as sufficient as if original signature pages had been delivered.

(j) Further Assurances. Each of the parties hereto agrees, at its own cost and
expense, to execute and deliver, or to cause to be executed and delivered, all
such instruments (including all necessary endorsements) and to take all such
action as the other party may reasonably request in order to (i) effectuate the
intent and purposes of, and to carry out the terms of, this Agreement, and
(ii) further effect the transfer of legal and record ownership of the Securities
to Purchaser.

(k) Specific Performance. The parties hereto acknowledge and agree that:
(a) monetary damages could not adequately compensate any party hereto in the
event of a breach of this Agreement by any other party, which results in the
failure of the transactions contemplated by this Agreement to be consummated,
(b) the non-breaching party would suffer irreparable harm in the event of such a
breach with such an effect and (c) the non-breaching party shall have, in
addition to any other rights or remedies it may have at law or in equity,
specific performance and injunctive relief as a remedy for the enforcement of
this Agreement. The parties agree not to seek, and agree to waive, any
requirement for the securing or posting of a bond in connection with a party
seeking or obtaining any relief pursuant to this Section 7(k).

(l) No Other Representations. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3 OR 4 OF
THIS AGREEMENT, NO PARTY IS MAKING ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, TO ANY OTHER PARTY WITH RESPECT TO THE SECURITIES OR PURCHASER.

(m) Notices. All statements, requests and notices delivered hereunder shall be
in writing, and if to KCG shall be delivered or sent by mail or e-mail
transmission to KCG Holdings, Inc., 300 Vesey Street, New York, NY 10282,
Attention: John McCarthy, e-mail: jmccarthy@kcg.com; and if to GA-GTCO shall be
delivered or sent by mail or e-mail transmission to GA-GTCO Interholdco, LLC,
c/o General Atlantic Service Company, LLC, 55 East 52nd Street, 32nd Floor, New
York, NY 10055, Attention: David A. Rosenstein, e-mail:
drosenstein@generalatlantic.com.

[Signature Page Follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

KCG HOLDINGS, INC. By:   /s/ John McCarthy   Name: John McCarthy   Title:
General Counsel GA-GTCO INTERHOLDCO, LLC By:   /s/ Mark F. Dzialga   Name: Mark
F. Dzialga   Title: Managing Director